Qp Rehearing.
LAND, J.
The four plaintiffs brought separate actions to recover the sum of $250 each paid under protest, in March 1914, as a license tax for selling near beer in the defendant village during the year 1914.
The petition alleged that said defendant was without authority to collect any such license tax—
“for the reason that no ordinance had been enacted by the governing authorities of the said village authorizing the collection of such an occupation license tax for the year 1914; the only ordinance of the said village on the subject-matter being Ordinance No. 102, enacted on December 26, 1912, which by its own terms applied to and covered only the year 1913.”
A copy of said ordinance annexed to the petition shows that it provides for a license tax for the sale of malt liquors with less than two per cent, alcohol “during the year 1913.”
In our former opinion in this ease we said in part:
“There can be no moral obligation to pay a license tax never in fact levied ; hence the money thus paid was due in no way, and such being the case, can be recovered back if made in error, unless its reimbursement as well as similar payments made by others will cause disturbance to the finances of the village.”
As the allegations of the petition negative any such disturbance this court reversed the judgment below, and remanded the cases for trial.
The argument of counsel for the village is based on the false premise that a license tax was levied for the year 1914.
Defendant’s exception admits the allegation that the village authorities levied no license tax for the year 1914 on the business of selling near beer.
It is manifest that a license tax not levied by constituted authorities of a village is no tax at all, and imposes upon the citizen no legal, moral, or civic duty to pay the same.
In these cases the collections of money from the plaintiffs were illegal exactions made by the tax collector in error of law; and the proceeds of the collections were deposited in the village treasury, where, it is alleged, they still remain.
[2] As no license tax was levied, the transaction falls within the codal provision that:
“He who receives what is not due to him, whether he receives it through error or knowingly, obliges himself to restore it to him from whom he has unduly received it.” C. C. 2301.
“He who has paid through mistake, believing himself a debtor may reclaim what he has paid.” C. C. 2302.
Of course, if a license tax had been levied for the year 1914, as it was for the year 1913, a different question would be presented.
It is therefore ordered that our former decree herein be reinstated and made the final judgment of the court.